Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-12-00434-CV

                         SERENGETI RESORT, LLC and Lori Hagee,
                                     Appellants

                                                  v.

   ESPERANZA PROPERTIES, LP, Esperanza Properties GP, Inc. and Louis Scott Felder,
                                Appellees

                  From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 10-094
                         Honorable N. Keith Williams, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding Esperanza Properties, LP damages on its trespass claim is reversed, and judgment is
rendered that Esperanza Properties, LP take nothing on its trespass claim. The portion of the trial
court’s judgment awarding Esperanza Properties, LP and Louis Scott Felder attorney’s fees is
reversed, and the cause is remanded to the trial court for further proceedings with regard to the
attorney’s fee claim. The remainder of the trial court’s judgment is affirmed. It is ORDERED
that appellants, Serengeti Resort, LLC and Lori Hagee, are responsible for one-half of the costs of
this appeal, and appellees, Esperanza Properties LP, Esperanza Properties, GP, Inc., and Louis
Scott Felder, are responsible for the other half of the costs.

       SIGNED January 22, 2014.


                                                   _____________________________
                                                   Catherine Stone, Chief Justice